MONROE, J.
This is a suit for the recovery of damages alleged to have arisen ex contractu, which was dismissed upon an exception of no cause of action. It appears, however, that the judgment from which the plaintiff has attempted to appeal was not signed, and the appellee moves to dismiss the appeal on that ground. The motion must be sustained. To quote the language of this court, in a case heretofore decided:
“The effect of the decree of the district court, sustaining the exception of no cause of action, is necessarily in the nature of a final judgment, and has the effect of terminating the litigation upon the issue stated. In other words, *490the same suit could not be renewed and another judgment provoked on the same cause of action. Such being the case, * * * the appeal is necessarily premature.” Nicholls v. Maddox, 52 La. Ann. 496, 26 South. 994.
It is therefore ordered, adjudged, and decreed that the appeal herein be dismissed, at the cost of the appellant.